Affirmed by unpublished PER CURIAM, opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Robert Barefoot, Jr., appeals the district court’s order dismissing his filing styled as a 28 U.S.C. § 2241 (2006) petition. Because Barefoot was challenging his conviction and sentence, the court properly concluded that the pleading was a 28 U.S.C.A. § 2255 (West Supp.2010) motion. The court dismissed the action because Barefoot previously sought relief under § 2255 and he did not have authorization from this court to file a second or successive such motion. See 28 U.S.C.A. § 2255(h) (West Supp.2010). We conclude the court properly dismissed the action. Accordingly, we affirm. We also note Barefoot has failed to show that he is entitled to authorization from this court to file a second or successive § 2255 motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.